By JUDGE COLLIER.
The Court below gave judgment for the defendant on the plea of nul tiel record, because the suit in Georgia’was prosecuted against the defendant by attachment as a non-resident debtor, and it did not appear that he was advised of its pendency. We are of opinion that the exemplification is prima Jade evidence *400of a valid judgment, and that to shew it to be otherwise, jt is necessary that the defendant should impugn its validity by special plea: for any thing appearing to the contrary, the defendant may, while in the State where the attachment was'sued out, have acquired a knowledge of its pendency. On the question now involved, the opinion of this Court given at last term, in Hunt & Condry v. Mayfield,a is deemed decisive.
Though we are of opinion that the Court below erred, we cannot render a judgment here for the sum claimed by the plaintiff, as there appears in the record another plea undisposed of. The judgment below is therefore reversed, and the cause is remanded.
Judge Taylor not sitting.

 Ante pa e 124. ’